         Case 1:17-cr-00262-LGS Document 700 Filed 08/20/21 Page 1 of 1




                                                            August 20, 2021
Via ECF

Hon. Lorna G. Schofield        Application Granted. The Clerk of Court is directed to terminate the letter
United States District Judge   motion at docket number 699.
Thurgood Marshall
United States Courthouse       Dated: August 20, 2021
40 Foley Square                New York, New York
New York, NY 10007


       Re:     United States v. Mark Mullakandov, 17-CR-262

Dear Judge Schofield:

         This letter is respectfully submitted to request that the Court issue an Order _________
                                                                                        permitting
__________________________________________________________________________
Mark Mullakandov to travel to Austria from August 25, 2021, to September 6, 2021. Mr.
Mullakandov would travel with his wife, his brother and his brother’s family who are hosting the
trip to celebrate Mr. Mullakandov’s recent marriage. Mr. Mullakandov and his family would stay
at their uncle’s home in Vienna.

      United States Probation Officer Vincent Danielo and Assistant United States Attorney
Andrew Thomas have no objection to the instant travel request.
       Thank you for your courtesy and consideration.


                                                            Respectfully submitted,

                                                            _________/s/_________

                                                            James Kousouros, Esq.

c.c.
       Andrew Thomas
       Assistant United States Attorney

       Vincent Danielo
       United States Probation Officer
